  Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 1 of 22 PAGEID #: 386




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION


 GREAT AMERICAN INSURANCE
 COMPANY,
                                            Case No. 1:20-cv-96
              Plaintiff,                    JUDGE DOUGLAS R. COLE

       v.

 JOHNSON CONTROLS, INC.,

              Defendant.

                              OPINION AND ORDER

      This matter involving a bond dispute arising from an underlying construction

project is before the Court on Defendant Johnson Controls, Inc.’s Motion to Compel

Arbitration and to Dismiss Plaintiff’s Complaint. (Doc. 3). At the Plaintiff’s request,

the Court held a telephone status conference on July 8, 2020, where the parties

requested an expedited ruling. Also before the Court is Johnson Controls’ Motion for

Stay, which Johnson Controls filed on July 30, 2020. (Doc. 9).

      For the reasons that follow, the Court determines that, based on the language

of the bond and the subcontract at issue, the parties are required to submit the

threshold issue of the arbitrability of their dispute to an arbitrator. Thus, the Court

GRANTS Defendant’s Motion (Doc. 3), COMPELS the parties to arbitrate the issue

of arbitrability (and the merits of the claim, should the arbitrator determine the

dispute is arbitrable), DENIES Johnson Controls’ Motion for Stay (Doc. 9), and

DISMISSES the action (Doc. 1) WITHOUT PREJUDICE.
     Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 2 of 22 PAGEID #: 387




                                    BACKGROUND

         Any construction project is complex, but building a hospital is especially so.

For the hospital construction project underlying the instant dispute, the project

owner contracted with a general contractor, who enlisted subcontractors, who in turn

relied on “sub-subcontractors” to complete specific, specialized work. In theory, by

each contributing their part, the hospital would be built on time and on budget. But,

as often happens with complex construction projects, delays and performance issues

arose. This request for declaratory judgment relates to one such issue.

A.       The Construction Subcontract And Great American’s Bond.

         In October 2017, Defendant Johnson Controls, Inc. (“Johnson Controls”)

entered into a subcontract (the “Subcontract”) with Structured Cabling Solutions, Inc.

d/b/a SCS Technologies (“SCS”). (Compl., Doc. 1, ¶ 7, #12 1). The Subcontract required

SCS to perform “low voltage cabling work” related to construction of the MUSC

Shawn Jenkins Children’s Hospital in Charleston, South Carolina (the “Project”).

(Id.).

         Of particular relevance here, the Subcontract includes an arbitration provision

(the “Arbitration Provision”):

         6.6   Disputes

         If any dispute shall arise between Subcontractor and Contractor in
         connection with this Subcontract, the parties shall promptly attempt in
         good faith to settle the same by negotiation. Subcontractor shall give
         Contractor written notice of its intent to exercise its rights under the
         Disputes Paragraph at least 30 days prior to initiating any legal action.
         At any time and at Contractor’s election, the parties shall participate in

1   Refers to PageID Number.


                                             2
    Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 3 of 22 PAGEID #: 388




       mediation under the rules of the American Arbitration Association. The
       costs of the mediation shall be borne equally by the parties, and such
       costs shall not be recoverable by either party under the Attorney’s Fees
       paragraph of this Subcontract.

       All disputes not settled by negotiation or mediation shall be reserved
       until the final completion or termination of the Work and negotiation or
       mediation, at which time they shall be submitted to arbitration in
       accordance with the prevailing Construction Industry Rules of the
       American Arbitration Association, except as modified in this
       paragraph. ...

              ...

       Subcontractor further agrees to include a provision in all subcontracts,
       purchase orders or agreements to provide labor or material in
       connection with the Work that requires all disputes related to such
       subcontract, purchase order, or agreement to provide labor or material
       in connection with the Work to be resolved by arbitration in accordance
       with the rules of the AAA. Subcontractor authorizes Contractor to
       demand arbitration on its behalf against any subcontractor or supplier
       who claims that amounts are due for labor or material provided in
       connection with the Work. Subcontractor acknowledges that this is a
       material provision of this Subcontract.

(Def.’s Mot. Ex. B, Doc. 3-1, #114–15 2 (emphasis added)). 3



2 Whether the Court may consider the Subcontract in deciding the pending motion is
discussed below.

3The Subcontract also incorporated all higher level contracts, including those one level up,
between Johnson Controls and the Project’s general contractor Robins & Morton (the “R&M
Subcontract”), and two levels up, between Robins & Morton and the Project owner (the
“Prime Contract”), both of which contain their own arbitration provision. The R&M
Subcontract provides, in relevant part that:

               30.4 Except as provided in Paragraph 30.5, any remaining claims of
       Subcontractor that cannot be resolved in accordance with the provisions of the
       Contract Documents or the Subcontract, shall be finally determined by binding
       arbitration in accordance with the Construction Industry Rules of the
       American Arbitration Association as those Rules existed on January 1,
       1994 ... .

(Mot. to Compel Ex. A, Doc. 3-1, #63). The Prime Contract further requires arbitration in
certain instances pursuant to South Carolina’s adoption of the Uniform Arbitration Act. (See


                                             3
  Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 4 of 22 PAGEID #: 389




       In addition to requiring SCS to perform certain specified work, the Subcontract

also required SCS to secure a payment and performance bond. (See Compl. at ¶ 8,

#12). The plaintiff in this action, Great American Insurance Company (“Great

American”), issued the required bond (the “Bond”) securing SCS’s performance. The

Bond named Johnson Controls as the “Obligee” and included a penal sum in the base

Subcontract amount of $1,202,045. (See Compl. Ex. 1 (the “Bond”), Doc. 1-1, #18). The

Bond further provided that it incorporated the Subcontract by reference:

       1.       SCOPE OF BOND. The Principal and the Surety, jointly and
                severally, bind themselves, ... to the Obligee for the performance
                of the Subcontract, which is incorporated in this bond by
                reference. In no event shall the Surety’s total obligation exceed
                the penal amount of this bond.

(Id. at #19).

       After several setbacks related to SCS’s performance, on June 13, 2019, Johnson

Controls sent Great American a letter indicating SCS had not upheld its end of the

Subcontract and had “walked off the job.” (Compl. at ¶ 10, #12). At that point,

Johnson Controls was left with several options under the Subcontract, one of which

allowed it to retain a “supplementation contractor” to complete SCS’s unfinished

work. (See id. at ¶ 12, #13).

       While SCS allegedly eventually agreed to return with a “partial crew,” Johnson

Controls also went ahead and retained a replacement contractor. (Id.). Johnson

Controls informed Great American that the preliminary cost to complete SCS’s




Def.’s Reply Ex. 1-A, Doc. 8-1, #234–35). As described below, these arbitration provisions are
irrelevant to the issue currently before the Court.


                                              4
  Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 5 of 22 PAGEID #: 390




remaining work would be roughly $100,000. (Id. at ¶ 14). Subsequently, Great

American and Johnson Controls negotiated a supplementation plan, and Johnson

Controls indicated it was holding roughly $209,000 in contract funds that had not yet

been paid to SCS. (Id. at ¶¶ 15–16). Around the same time, Great American also paid

$235,000 in claims under the Bond to one of SCS’s materials suppliers. (Id. at ¶ 17).

      Over the next several months, Johnson Controls and Great American

exchanged multiple revised costs to complete, fixed-price costs to complete, and

settlement offers in an attempt to negotiate a resolution. (See id. at ¶¶ 18–27, #13–

14). Simultaneously, Johnson Controls continued to submit project cost estimates to

Great American, and the estimated cost to complete SCS’s work continued to rise.

(See id.). The last proposal that Johnson Controls tendered, which would be its final,

set the fixed-price cost to complete SCS’s work at $1,146,000. (See id. at ¶¶ 27, #14).

Great American rejected that proposal. (Id. at ¶ 28). Instead, it offered a “lump sum

amount” of “$100,000 over the remaining contract balance of $209,000” and

subsequently increased that amount to $125,000. (Id. at ¶¶ 24, 26).

      Great American then filed this action on February 4, 2020, requesting a

declaratory judgment that: (1) Johnson Controls breached its duties to Great

American by providing false and inaccurate information and claiming excessive

amounts; (2) Great American is obligated to pay, at most, $26,000; (3) Great

American is entitled to credits and set-offs; (4) Johnson Controls “negligently,

intentionally, and/or recklessly misrepresented” the cost to complete; (5) Johnson




                                          5
     Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 6 of 22 PAGEID #: 391




Controls failed to mitigate its damages; (6) Johnson Controls is estopped from

claiming more than $26,000; and (7) the Bond is null and void. (See id. at ¶ 33, #15).

B.      Johnson Controls Moved To Dismiss And Subsequently Filed An
        Arbitration Demand While Its Motion Was Pending.

        Johnson Controls responded to the lawsuit with the pending motion to dismiss

this action and to compel arbitration. (See Johnson Controls’s Mot. to Compel

Arbitration and to Dismiss Pl.’s Compl. (“Mot. to Compel”), Doc. 3, #24–43). In

support of its motion, Johnson Controls makes several arguments. Its principal

argument hinges on its belief that, as the Bond incorporates the Subcontract, which

includes the Arbitration Provision, that provision thus applies to Great American

(and this dispute), too. This in turn means, Johnson Controls argues, that all issues

related to performance under the Bond must be referred to arbitration, including

threshold questions of arbitrability. (Id. at #32). On that last point, Johnson Controls

asserts that “‘when a contract requires arbitration pursuant to AAA Rules, it clearly

and unmistakably vests the arbitrator, and not the district court, with authority to

decide which issues are subject to arbitration.’” (Id. (quoting Bishop v. Gosiger, Inc.,

692 F. Supp. 2d 762, 769 (E.D. Mich. 2007)).

        If the Court instead determines that it must decide arbitrability, Johnson

Controls argues all four factors announced in Stout v. J.D. Byrider, 228 F.3d 709, 714

(6th Cir. 2000), are satisfied as to the instant dispute, meaning the Court must refer

the dispute to arbitration. (Mot. to Compel at #34). Marching through those factors,

it argues that (1) an agreement to arbitrate exists between Johnson Controls and

Great American; (2) the arbitration agreement is broad enough to encompass Great


                                           6
  Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 7 of 22 PAGEID #: 392




American’s claims; (3) there is no congressional intent to indicate that declaratory

judgment actions are nonarbitratable; and (4) because all of Great American’s claims

(in fact, their only claim) belong in arbitration, dismissal—instead of a stay—is

proper. (See id. at #34–43).

      Great American, on the other hand, argues against arbitration on multiple

fronts. (See Pl.’s Mem. in Opp’n to Def.’s Mot. to Compel (“Pl.’s Resp.”), Doc. 6, #145–

61). It first notes that the Bond uses the term “suit” in Article 6 when referring to

disputes. (See id. at #152–54). Great American argues that the “plain and ordinary

meaning” of the term “suit” is a court action, and thus the Bond “clearly contemplates

the use of litigation to resolve claims arising under the Bond,” an argument it says

finds support in Ray Industries, Inc. v. Liberty Mutual Insurance Company, 974 F.2d

754 (6th Cir. 1992). (Pl.’s Resp. at #152–54 (citing Ray Indus., 974 F.2d at 761)).

      Great American also argues that because the Bond incorporates the

Subcontract, (id. at #154), and because the Subcontract incorporates all “higher

order” contracts, Johnson Controls’s initial failure to provide the R&M Subcontract

and the Prime Contract means that the Court cannot decide the instant motion

because “the entirety of the agreement is not present.” (Id. at #155). Finally, Great

American argues that the arbitration provision in the Subcontract refers only to

disputes between “between Subcontractor [i.e., SCS] and Contractor [i.e., Johnson

Controls]” and thus does not sweep into its scope disputes between the surety (i.e.,

Great American) and Johnson Controls. (Id. at #157–58).




                                           7
  Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 8 of 22 PAGEID #: 393




      In reply, Johnson Controls notes first that Great American did not contest the

argument that incorporation of the AAA Rules “clearly” delegates the question of

arbitrability to an arbitrator. That, in and of itself, Johnson Controls says, means

that Great American essentially has conceded that the matter should go to

arbitration, at least to consider the threshold question of arbitrability. (See Def.’s

Reply in Supp. of Mot. to Compel, Doc. 8, #165–66). Apart from that, Johnson Controls

reiterates that because Great American admits the Subcontract’s arbitration clause

is incorporated into the Bond, any argument that Great American, as the surety, is

not also bound by that arbitration provision is incorrect. (See id. at #167–70).

      Johnson Controls also distinguishes this case from Ray Industries as to the use

of the term “suit” in the Bond, arguing that the term appears here only in the statute

of limitations clause, a section unrelated to whether or not arbitration is required.

(Id. at #170). Johnson Controls further argues that Great American’s reliance on Ray

Industries is misplaced because that case is factually inapplicable, was interpreting

Michigan law, and was later rejected by the Michigan Supreme Court. (Id. at #170–

71 (citing Anderson Dev. Co. v. Travelers Indem. Co., 49 F.3d 1128, 1131 (6th Cir.

1995))). In addition, Johnson Controls argues the Arbitration Clause does not limit

who must or may arbitrate, and even if it did, Great American is bound jointly and

severally with SCS to perform under the Subcontract, pursuant to the Bond. (Id. at

#171–72). Finally, Johnson Controls argues Great American conceded the final two

Stout factors, and because the first two factors also favor Johnson Controls, it should

prevail. (Id. at #174–75). And out of an abundance of caution, Johnson Controls also




                                           8
  Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 9 of 22 PAGEID #: 394




attached as exhibits to its reply the contracts that Great American claims are

necessary to resolve this issue. (See id. at #175–77; Exs. 1-A, 1-B, Doc. 8-1, #184–309).

      Two final notes. First, in what could be construed as an effort to preempt the

Court’s consideration of the arbitration issue, on April 29, 2020, before the pending

motion was even ripe, Johnson Controls filed an arbitration demand with the AAA.

(See Def.’s Reply Exs. 2, 2-A–2-D, Decl. of Shannon Phillips, ¶ 5, Doc. 8-2, #321–81).

Second, Johnson Controls has also recently filed a motion seeking to change its

requested relief from the dismissal the pending motion requests to a stay instead.

(See Def.’s Mot. and Mem. of L. in Supp. of its Application to Have the Case Stayed

(“Mot. for Stay”), Doc. 9, #382–84). It apparently did so in an effort to limit Great

American’s ability to appeal this Court’s ruling, should the Court choose to compel

arbitration, as Johnson Controls contends that a dismissal would be immediately

appealable, while a stay would not. (Id. at #383).

                                LEGAL STANDARD

      The first issue the Court must address is the procedural rule that applies to

Johnson Controls’ Motion to Compel Arbitration. Johnson Controls sought dismissal

under Federal Rule of Civil Procedure 12(b)(1), arguing that this rule governs motions

to compel arbitration. (See Mot. to Compel at #24, 33 (citing Morrison v. Circuit City

Stores, Inc., 70 F. Supp. 2d 815, 828 (S.D. Ohio 1999))). The Sixth Circuit, however,

says that the proper vehicle for dismissing a case in favor of arbitration is Federal

Rule of Civil Procedure 12(b)(6), not Rule 12(b)(1). Knight v. Idea Buyer, LLC, 723 F.

App’x 300, 301 (6th Cir. 2018) (citing Teamsters Local Union 480 v. United Parcel




                                           9
    Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 10 of 22 PAGEID #: 395




Serv., Inc., 748 F.3d 281, 286 (6th Cir. 2014)). “A motion to dismiss pursuant to an

arbitration agreement should ... be construed as a Rule 12(b)(6) motion even if it is

mislabeled as a Rule 12(b)(1) motion.” Id. (citation and quotation omitted). 4 Thus, the

Court will treat Johnson Controls’ motion as a “mislabeled” motion that should have

been brought under Rule 12(b)(6).

        Typically, in reviewing a Rule 12(b)(6) motion, the question is whether the

plaintiff’s complaint sets forth a plausible claim, a determination that turns on the

well-pled facts. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Here,

though, the issue is not whether Great American has a viable claim, but rather

whether this Court is the correct forum to hear that claim. Still, in answering that

question, the traditional Rule 12(b)(6) requirements apply, which leads to another

antecedent issue. Under the Iqbal/Twombly standard, the Court is limited to

reviewing only those facts alleged in the Complaint, along with any documents

attached to it. See, e.g., Whittiker v. Deutsche Bank Nat. Tr. Co., 605 F. Supp. 2d 914,

924 (N.D. Ohio 2009). If the Court must look beyond the pleadings to resolve the

arbitration issue, that would typically require converting a Rule 12(b)(6) motion to

dismiss into a Rule 56 motion for summary judgment. See Mediacom Se. LLC v.

BellSouth Telecom., Inc., 672 F.3d 396, 399–400 (6th Cir. 2012) (noting the district




4 There is somewhat of a split of authority on the issue of whether Rule 12(b)(1) or Rule
12(b)(6) applies to motions like the one at issue here. For a robust discussion of this split, see
FCCI Insurance Company v. Nicholas County Library, 5:18-cv-038, 2019 WL 1234319, at *2–
6 (E.D. Ky. Mar. 15, 2019). That case ultimately determined that “the motion to compel ... is
most properly considered as a motion to dismiss under Rule 12(b)(6)” but that “because the
parties ha[d] submitted [documents] outside the pleadings,” the motion to compel was more
properly considered as one for summary judgment.


                                               10
 Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 11 of 22 PAGEID #: 396




court erred when it made factual findings by considering matters beyond the

complaint because doing so “would convert the motion to dismiss into a motion for

summary judgment”). Documents that are attached to a motion to dismiss are part of

the pleadings, however, if those documents are referred to in the complaint and

central to its claims. See Hivner v. Active Elec., Inc., 878 F. Supp. 2d 897, 901 (S.D.

Ohio 2012) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322–23

(2007)); see also Weiner v. Klais & Co., 108 F.3d 86, 88–90 (6th Cir. 1997), abrogated

on other grounds by Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002).

      Here, the Court finds it must consider the Subcontract in resolving the

arbitration question, which, although referenced in the Complaint, was not attached,

if only “due to [its] extreme bulk.” (Compl. at ¶ 7, #12). Johnson Controls instead

attached the Subcontract to its motion to compel arbitration and dismiss the action.

(See Mot. to Compel Ex. B, Doc. 3-1). The Court finds that it can properly consider

that document without converting the pending motion to one for summary judgment,

though, because Great American’s claim for declaratory judgment is based on the

Bond (attached to the Complaint), which, as discussed more fully below, expressly

incorporates the Subcontract. Because the Subcontract is thus implicitly part of the

Complaint, and is undisputedly central to the claim here, the Court can properly

consider it without converting Johnson Controls’ Motion under Rule 12(b) to one

under Rule 56.




                                          11
 Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 12 of 22 PAGEID #: 397




                                  LAW & ANALYSIS

      “Under the Federal Arbitration Act, 9 U.S.C. § 2, a written agreement to

arbitrate disputes which arise[] out of a contract involving transactions in interstate

commerce ... ‘shall be valid, irrevocable and enforceable’” save any reason in law or

equity to the contrary. Stout, 228 F.3d at 714 (quoting 9 U.S.C. § 2). Applying state

law for interpreting contracts, “courts are to examine the language of the contract in

light of the strong federal policy in favor of arbitration.” Id. (citations omitted).

“Likewise, any ambiguities in the contract or doubts as to the parties’ intentions

should be resolved in favor of arbitration.” Id. (citations omitted).

A.    The Bond Is Enforceable And It Incorporates The Subcontract.

      A court’s first task when faced with a motion to compel arbitration is to

determine whether the parties agreed to a valid contract containing an arbitration

provision. See id. at 714 (citing Compuserve, Inc. v. Vigny Int’l Fin., Ltd., 760 F. Supp.

1273, 1278 (S.D. Ohio 1990)). If the parties have done so, the second question that a

court must resolve is who, the court or an arbitrator, is responsible for determining

“whether their agreement covers a particular controversy,” or, in other words, which

of those two is responsible for determining “arbitrability.” Henry Schein, Inc. v.

Archer & White Sales, Inc., 589 U.S. ----, 139 S. Ct. 524, 527, 529 (2019); McGee v.

Armstrong, 941 F.3d 859, 865–66 (6th Cir. 2019) (noting the parties did not dispute

the existence of an arbitration clause, and before resolving the scope of the

agreement, the court needed to decide who determined arbitrability).




                                           12
 Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 13 of 22 PAGEID #: 398




      Here, in regard to the first question, the starting point is the Bond, which

states that “[t]he Principal [i.e., SCS] and the Surety [i.e., Great American], jointly

and severally, bind themselves ... to the Obligee [i.e., Johnson Controls] for the

performance of the Subcontract, which is incorporated in this bond by reference.”

(Bond at #19 (emphasis added)). As the Bond incorporates the Subcontract in its

entirety, the Subcontract is also relevant. Section 6.6 of that Subcontract states both

that (1) “[a]ll disputes not settled by negotiation or mediation ... shall be submitted

to arbitration,” and (2) any such arbitration will be “in accordance with the prevailing

Construction Industry Rules of the American Arbitration Association” (the “AAA

Construction Rules”). (Mot. to Compel Ex. B, Doc. 3-1, #114). By its plain language

then, the incorporated Subcontract includes an agreement to arbitrate. To be sure,

that agreement is included in the Bond indirectly, by reference, but it is nonetheless

there. And, especially given that the Bond is an agreement between sophisticated

parties who would be expected to read and investigate the terms of that Bond

(including any incorporated contracts) before signing, the Court has no hesitation in

finding that a valid agreement to arbitrate exists.

      Nor does Great American change that result through its claim that the Court

cannot resolve the instant motion without the other higher order contracts, which,

Great American further claims, are not properly before the Court. (See Pl.’s Resp. at

#154–55). That argument fails for two reasons. First, the Subcontract itself, which is

incorporated by reference in the Bond and attached to the Complaint, incorporates

by reference all higher order contracts. This means that, for the same reason the




                                          13
    Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 14 of 22 PAGEID #: 399




Court can consider the Subcontract, the Court could also consider the other

referenced contracts, to the extent relevant, in determining this Rule 12(b)(6)

motion. 5 Second, even were that not the case, the principal arbitration provision at

issue here is the one that controls between Johnson Controls and SCS, and therefore

between Johnson Controls and Great American, as SCS’s surety. Thus, the Court

need not reach the higher order contracts to conclude that the contract here, i.e., the

Bond, includes an arbitration agreement. In sum, the Court finds that the contract

between the parties that is the basis for this suit (i.e., the Bond) includes the

Arbitration Provision found in the Subcontract.

B.      The Court Need Not Determine Whether The Dispute Is Arbitrable Or
        The Scope Of The Arbitration Agreement.

        The scope of the Arbitration Provision, however, is a separate issue. Merely

because an agreement between two parties includes an arbitration provision does not

mean that all disputes between those parties must be arbitrated. Parties could agree,

for example, that disputes related to one topic will be arbitrated, while disputes as to

other topics will not. These are typically referred to as issues of “scope”—does the

scope of the arbitration agreement include a particular dispute or not? Here, as Great

American notes, the incorporated arbitration provision refers to disputes between the

“Subcontractor” and the “Contractor” (defined terms that do not include Great

American, but do include SCS, for whom Great American is acting as a surety under

the Bond). Thus, it is arguably the case that the Arbitration Provision does not



5For good measure, Johnson Controls provided these additional contracts as exhibits to its
Reply. The Court need not consider them here.


                                           14
 Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 15 of 22 PAGEID #: 400




include within its scope the instant dispute between Great American and Johnson

Controls. The Court need not reach that issue, however, as the Court concludes that

the arbitration provision at issue assigns the determination of such matters to the

arbitrator, rather than the Court.

      Much ink has been spilled over the years discussing the question of who

decides arbitrability, including several recent Supreme Court and Sixth Circuit

decisions. Like those cases, “[t]o understand this case, you first need a little

background about federal arbitration law.” Blanton v. Domino’s Pizza Franchising

LLC, 962 F.3d 842, 844 (6th Cir. 2020). At its core, “arbitration is a matter of contract”

and contracts are enforced “according to their terms.” Rent-A-Center West, Inc. v.

Jackson, 561 U.S. 63, 67 (2010). Because of this, parties can agree to “have an

arbitrator decide not only the merits of a particular dispute, but also ‘gateway’

questions of ‘arbitrability,’ such as whether the parties have agreed to arbitrate or

whether their agreement covers a particular controversy.” Henry Schein, 139 S. Ct.

at 529 (cleaned up). This is “simply an additional, antecedent agreement” about who,

a court or an arbitrator, should answer these questions. Rent-A-Center West, 561 U.S.

at 69. “And when parties have agreed to arbitrate ‘arbitrability,’ a court may not

disregard their agreement ….” Blanton, 962 F.3d at 844 (cleaned up).

      While an arbitration agreement can require the parties to arbitrate

arbitrability, in deciding if a particular arbitration provision actually does so, another

rule also comes into play. More specifically, in First Options of Chicago, Inc. v.

Kaplan, 514 U.S. 938, 944 (1995), the Supreme Court held that the default rule is




                                           15
 Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 16 of 22 PAGEID #: 401




that the court decides arbitrability, rather than an arbitrator, absent “clear and

unmistakable evidence” to the contrary. This rule “reverses the usual presumption”

that applies in the arbitration setting. Blanton, 962 F.3d at 844 (citing First Options,

514 U.S. at 944–95). That is, if an arbitration provision is ambiguous as to whether it

covers a particular claim, courts are generally instructed to put a “thumb on the scale

in favor of arbitration.” See Solvay Pharm. v. Duramed Pharm., 442 F.3d 471, 478

(6th Cir. 2006) (“Courts thus review questions of arbitrability de novo, but with a

thumb on the scale in favor of arbitration.”); Telecom Decision Makers, Inc. v. Access

Integrated Networks, Inc., 654 F. App’x 218, 221 (6th Cir. 2016) (per curiam) (same)

(citing Solvay Pharm., 442 F.3d at 478). But ambiguity as to the threshold issue of

who decides whether the claim is arbitrable is construed in the opposite manner—

remaining with the Court absent “clear and unmistakable evidence” that the parties

wanted that issue sent to the arbitrator. Blanton, 962 F.3d at 844.

      Exactly what constitutes “clear and unmistakable evidence” can be difficult to

determine in a given case. Fortunately, though, the Sixth Circuit’s recent decision in

Blanton makes the inquiry relatively straightforward here. In Blanton, the Sixth

Circuit considered an arbitration provision that incorporated the AAA Rules for the

Resolution of Employment Disputes (the “AAA Employment Rules”). Id. In its

decision, the Circuit joined eleven of twelve circuits that have “found that the

incorporation of the AAA [Employment] Rules (or similarly worded arbitral rules)

provides ‘clear and unmistakable’ evidence that the parties agreed to arbitrate

‘arbitrability.’” Id. at 846 (emphasis added) (collecting cases).




                                           16
 Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 17 of 22 PAGEID #: 402




      That matters here because, while the instant arbitration provision does not

incorporate the AAA Employment Rules, it does incorporate the AAA Construction

Rules. And the latter are not merely “similarly worded,” but verbatim identical, with

the sole exception of an Oxford comma that is missing in the former, but included in

the latter. Compare AAA Employment Rule 6(a) (“The arbitrator shall have the power

to rule on his or her own jurisdiction, including any objections with respect to the

existence, scope or validity of the arbitration agreement.”), with AAA Construction

Rule 9(a) (“The arbitrator shall have the power to rule on his her own jurisdiction,

including any objections with respect to the existence, scope, or validity of the

arbitration agreement.”). The AAA Construction Rules thus likewise constitute “clear

and unmistakable” evidence. Blanton, 962 F.3d at 846. Indeed, other circuits (some

of which Blanton cited) have expressly held that the AAA Construction Rules satisfy

the clear and unmistakable evidence standard. See, e.g., Petrofac, Inc. v.

DynMcDermott Petrol. Operations Co., 687 F.3d 671, 675 (5th Cir. 2012) (collecting

cases) (“We agree with most of our sister circuits that the express adoption of these

[AAA Construction Rules] presents clear and unmistakable evidence that the parties

agreed to arbitrate arbitrability.”). Accordingly, while Blanton may have considered

only the AAA Employment Rules, “there’s no reason ... to wait to finish the puzzle”

as there is “little doubt about the final picture.” Blanton, 962 F.3d at 845.

Incorporating the AAA Construction Rules, like incorporating the AAA Employment

Rules, presents clear and unmistakable evidence that the parties intended to reserve

arbitrability questions for an arbitrator.




                                             17
 Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 18 of 22 PAGEID #: 403




      This clear and unmistakable evidence that the Arbitration Provision assigns

arbitrability to the arbitrator creates an insurmountable hurdle for Great American.

Indeed, the Supreme Court recently held that, in the face of such evidence, a court

lacks power to decide arbitrability even if the argument that a particular claim falls

within the scope of the arbitration provision is “wholly groundless.” Henry Schein,

139 S. Ct. at 529; McGee v. Armstrong, 941 F.3d 859, 866–67 (6th Cir. 2019)

(discussing that Henry Schein overturned Turi v. Main Street Adoption Servs., LLP,

663 F.3d 496, 507, 511 (6th Cir. 2011), which had held that an arbitrator does not

have authority to decide arbitrability of claims “clearly outside the scope of the

arbitration clause”)).

      In short, given the Arbitration Provision’s incorporation of the AAA

Construction Rules, the question of whether the dispute here falls within the scope

of that provision is a question that the arbitrator, not this Court, must decide.

C.    The Court Concludes That Dismissal Is The Appropriate Relief Here.

      Having decided that this dispute must go, at least as an initial matter, to an

arbitrator, the final question the Court must address is the form of relief to provide

Johnson Controls on its pending motions. Initially, Johnson Controls sought an order

compelling arbitration, coupled with a dismissal of this action without prejudice. (See

Mot. to Compel at #24). More recently, though, it instead requested a stay (rather

than an order of dismissal), apparently hoping to shield the Court’s Order compelling

arbitration from appellate review. (See Mot. to Stay at #382–84).




                                          18
 Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 19 of 22 PAGEID #: 404




      As Johnson Controls notes, when a court sends claims to arbitration, the court

has some latitude in determining whether to stay or dismiss an action. Examples can

be found of courts doing either. Compare, e.g., Hubbell v. NCR Corp., No. 2:17-cv-807,

2018 WL 3008489, at *4 (S.D. Ohio June 14, 2018) (staying action pending completion

of arbitration) with, e.g., Cunix Auto. Grp., LLC v. Larry Dimmitt Cadillac, Inc., No.

2:19-cv-3941, 2020 WL 1322045, at *4 (S.D. Ohio Mar. 20, 2020) (dismissing without

prejudice pending completion of arbitration). At first glance, the existence of that

discretion is perhaps surprising. After all, 9 U.S.C. § 3 says that, if a court finds that

a party’s claims are referable to arbitration, the court “shall on application of one of

the parties stay the trial of the action until such arbitration has been had in

accordance with the terms of the agreement.” 9 U.S.C. § 3 (emphases added).

“Notwithstanding the plain language of the statute, however, the Sixth Circuit has

interpreted section 3 as permitting dismissal of cases in which all claims are referred

to arbitration.” 1st Choice Auto Brokers, Inc. v. Credit Acceptance Corp., No. 2:06-cv-

816, 2007 WL 2079722, at *2 (S.D. Ohio July 17, 2007). Indeed, the Sixth Circuit has

expressly “rejected” the argument that “9 U.S.C. § 3 requires district courts to stay

suits pending arbitration rather than dismiss them.” Ozormoor v. T-Mobile USA, Inc.,

354 F. App’x 972, 975 (6th Cir. 2009).

      More recent Sixth Circuit precedent, though also unreported, perhaps muddied

the waters a bit on that topic. In Hilton v. Midland Funding, LLC, 687 F. App’x 515

(6th Cir. 2017), the court, while rejecting the appellant’s claim that the district court

had erred by dismissing, rather than staying, an action, did so using language that




                                           19
 Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 20 of 22 PAGEID #: 405




suggested that stays were mandatory under 9 U.S.C. § 3, if requested. (The party in

Hilton had failed to request a stay rather than dismissal.) See id. at 519. More

specifically, the Court observed that “[t]he FAA requires a court to stay proceedings

pending arbitration only ‘on application of one of the parties.’” Id. From that, one

could argue that where, as here, a party has requested a stay, “the FAA requires [the]

court” to grant that request. Id.

      Other courts in this Circuit, though, have resisted that reading of Hilton, and

this Court does as well. In Kelch v. Pyramid Hotel Group, the court explained why

Hilton should not be understood as creating such a requirement:

      Hilton concluded that a district court did not err in dismissing a case,
      after referring the claim asserted therein to arbitration, as the plaintiff
      had not “appl[ied]” for (i.e., asked for) a stay (as opposed to a dismissal)
      in the first place. [687 F. App’x] at 518–19 (noting that such an
      application is a basic prerequisite to obtaining a stay under the FAA).
      Given its focus on this threshold matter, Hilton did not reach (and thus
      did not alter) the longstanding principle, espoused in Hensel [v. Cargill,
      Inc., No. 99-3199, 1999 WL 993775, at *4 (6th Cir. Oct. 19, 1999)],
      Ozormoor, and numerous other Sixth Circuit decisions, that a case “in
      which all claims are referred to arbitration may be dismissed.” Hensel,
      1999 WL 993775, at *4.

No. 1:18-cv-707, 2020 WL 489237, at *3, n.5 (S.D. Ohio Jan. 30, 2020) (Black, J.); see

also Robinson v. Credit One Bank, N.A., No. 1:20-cv-492, 2020 WL 3270690, at *1–2

(N.D. Ohio June 17, 2020) (Barker, J.) (same) (citing Kelch).

      That seems right. As the Hilton Court did not need to reach the issue, its

statement about whether a stay would be “required” if requested is dicta. And the

better reading of 9 U.S.C. § 3, which is reflected in Hensel and Ozomoor, is that the

provision applies only when a court sends some, but not all, claims to arbitration. In

such situations, the court must stay the remainder of the case. Hensel v. Cargill, Inc.,


                                          20
 Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 21 of 22 PAGEID #: 406




198 F.3d 245 (6th Cir. 1999) (“Under § 3 of the FAA, if any separate claim is referable

to arbitration, then a stay of proceedings on the remaining claims is mandatory.”).

But the statute does not preclude the Court from dismissing, rather than staying, the

case when, as here, all of the claims (indeed, the only claim) are going to arbitration

(at least to determine arbitrability), and Hilton does not hold otherwise.

      With that statutory issue out of the way, the remaining question is whether

the Court should dismiss the case. On that front, “[m]ost district courts in this circuit

agree that the best procedure for enforcing arbitration agreements is to dismiss the

court action without prejudice.” Jones v. U-Haul Co., 16 F. Supp. 3d 922, 944 (S.D.

Ohio 2014) (citing cases). That makes sense. The order sending a matter to

arbitration is not a temporary interruption in an ongoing litigation process. Rather,

it reflects a determination that a dispute should be decided in a different forum. To

be sure, the need for later court involvement may arise. For example, the arbitrator

may determine that a matter is outside the scope of the arbitration agreement. Or a

party may need judicial assistance in challenging, or enforcing, an arbitral award.

      But, at least for now, this dispute is unequivocally assigned, in its entirety, to

a different forum. Thus, there is no reason to maintain the vestigial shell of the case

on this Court’s docket. Certainly, the reason that Johnson Controls offers for doing

so—seeking to prevent an appeal—provides no such basis. The Court acknowledges

that the possibility of such an appeal may lead to increased costs and delay, and that

such cost and delay may be antithetical to the benefits that the parties sought to




                                           21
    Case: 1:20-cv-00096-DRC Doc #: 10 Filed: 08/07/20 Page: 22 of 22 PAGEID #: 407




achieve through arbitration. 6 But, be that as it may, the Court is not inclined to

fashion its orders one way or another merely in an effort to prevent a party from

seeking review in a higher court.

                                      CONCLUSION

        For the reasons stated above, the Court GRANTS Defendant’s Motion (Doc. 3)

and COMPELS the matter to arbitration, at least for purposes of deciding the

arbitrability of the current dispute. In doing so, the Court specifically notes that it is

not determining that the present dispute is arbitrable, but only that an arbitrator

must decide that issue. The Court further DENIES Defendant’s Motion for Stay

(Doc. 9), and DISMISSES the action WITHOUT PREJUDICE. The Court

DIRECTS the Clerk to enter judgment accordingly.

        SO ORDERED.

August 7, 2020
DATE                                             DOUGLAS R. COLE
                                                 UNITED STATES DISTRICT JUDGE




6 Increased cost and delay is by no means a certainty. To be sure, an appeal of this Order may
result in both. But, if the Court is incorrect that the arbitrability determination should go to
an arbitrator, then having the parties proceed all the way through arbitration (if the
arbitrator determines the matter is arbitrable), only to have the Sixth Circuit later find that
the Court itself should have decided arbitrability (and should have resolved that issue in
favor of litigation, rather than arbitration), would also result in cost and delay. Moreover, on
the delay front, presumably there is no reason the parties cannot pursue an appeal while the
arbitration is proceeding. Indeed, if the arbitrator were to resolve the arbitrability issue by
finding the instant dispute should be litigated, rather than arbitrated, that may both moot
the appeal and send the underlying dispute back to this Court.


                                              22
